Peb Cubiam.
This case has several times been in the ap*539pellate courts of this state (Fetta v. Vandevier, 3 Colo. App. 419; Vandevier v. Fetta, 20 Colo. 368), and is nowhere upon an appeal from a decision of the court of appeals, the opinion appearing-in 11 Colo. App. 116.
Appellants have filed what is designated an assignment of errors in this court. It is doubtful if it complies with Rule 11 requiring each error to be separately alleged and particularly specified. No attempt, however, has been made to comply with Rule 48 which requires new briefs to be filed in this court on a review of a judgment of the court of appeals, and for this failure alone, a dismissal should follow. Bitter v. M. L. & I. Co., ante, p. 120.
There is a further reason for this action. The only substantial ground which appellants have urged in this court or in the court of appeals for a reversal of the judgment rendered against them in the district court is that the judgment below was not warranted by the evidence. An examination of the record satisfies us, as it did the court of appeals, that this judgment ought not to be overthrown. The appeal should, therefore, be dismissed, and the judgment of the court of appeals affirmed, and it is so ordered.

Affirmed.